133 F.3d 910
Gordon Robertsv.William R. Toal, III, Assistant District Attorney, DelawareCounty District Attorney's Office, Delaware County SheriffDepartment, Ray Cain, Delaware County Police Officer, SharonHill Police Department, Darby Borough, Borough of SharonHill, Herb King, Detective, Paul Corsi, Detective, DelawareCounty Criminal Investigation Division, William H. Ryan,Jr., District Attorney of Delaware County, County Council ofDelaware County, Mary Ann Atry, Ward
NO. 97-1183
United States Court of Appeals,Third Circuit.
Nov 14, 1997

Appeal From:  E.D.Pa. ,94cv00608No. ,
Rendell, J.


1
Affirmed.